Citation Nr: 0719772	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's case was previously before the Board in July 
2004.  The issue of entitlement to an initial disability 
rating greater than 30 percent for PTSD was on appeal at that 
time.  The issue was remanded for further development.

The veteran's disability rating was increased by way of a 
rating decision dated in June 2006.  The veteran was granted 
a 50 percent rating from June 20, 2000, a 70 percent rating 
from February 10, 2003, and a 100 percent rating from January 
7, 2004.  Notice of the rating action was provided in 
November 2006.

The veteran, through his representative, submitted a 
statement withdrawing his appeal involving the rating for his 
service-connected PTSD in February 2007.  See 38 C.F.R. 
§ 20.204 (2006).  The veteran noted that the hypertension 
issue remained on appeal.  Thus the only issue for 
consideration by the Board is entitlement to service 
connection for hypertension, as secondary to service-
connected PTSD.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran previously testified at Travel Board hearing in 
December 2003.  The Board remanded his case for additional 
development in July 2004.  The case was returned to the Board 
in February 2007.

The Veteran's Law Judge that conducted the December 2003 
hearing is no longer with the Board.  The Board wrote to the 
veteran to provide him with an opportunity for a new hearing 
in May 2007.  See 38 C.F.R. § 20.707 (2006).  The veteran 
responded and indicated his desire for a new Travel Board 
hearing in May 2007.  

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

